Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43, 44, 46-50, 52-54, 56, 58-62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LeVasseur et al. (US 2018/0054414).

Regarding claim 43, LeVasseur teaches a method for dynamic communication, the method comprising: 
creating a subgroup of members (figure 8); 

selectively manipulating the covertly data sections by a sender (0024 – entering private message to a first and second recipient), wherein manipulating the covertly data sections comprise adding one or more restrictions to the message decryption, such that viewing and/or hearing the message by members of the subgroup is selective [0469 - complete message control includes any functionality for placing conditions or restrictions on the receipt or redistribution of e-mail messages, at a time prior, contemporaneous with, or subsequent to sending], wherein only members of the subgroup are capable of viewing and/or hearing the one or more covertly data sections of the message, thereby creating a manipulated message [0023 - The method further comprises providing restricted access to the e-mail message as stored on the server system such that the first and the second recipients have access to the non-private message portion, and such that the first recipient but not the second recipient has access to the private message portion.]; and 
sending the manipulated message to the subgroup (0021 – sending the message).

Regarding claim 44, LeVasseur teaches the method of claim 43, wherein the subgroup further comprises one or more secret subgroups (abstract – private message).

or any combination thereof (figure 8).

Regarding claim 47, LeVasseur teaches the method of claim 43, further comprising adding a file to the message, wherein downloading of the file by the members of the subgroup is selective [0163 – private content attachments].

Regarding claim 48, LeVasseur teaches the method of claim 43, wherein sending and/or receiving of the message in the subgroup is done via 3rd party chat application [0149 - eMail2 client plug-in is done by 3rd party].

Regarding claim 49, LeVasseur teaches the method of claim 43, wherein the selective viewing and/or hearing comprises validating that a recipient is approved to view/hear the covert data sections of the message, wherein the recipient is a member of the secret subgroup [0447 - the recipient is only able to retrieve the message portions that he or she has permissions to (e.g. User A retrieves messages for “All” and “User A,” but is unable to retrieve messages for User B)].

Regarding claim 50, LeVasseur teaches the method of claim 49, wherein the validating step further comprises determining one or more of: a time restriction is met, a location restriction is met, a force group decryption restriction is met, or any combination thereof [0469 - complete message control includes any functionality for placing conditions or restrictions on the receipt or redistribution of e-mail messages, at a time prior, contemporaneous with, or subsequent to sending. These include message termination, message forwarding controls, including the option for required recipients on forwards, message voting, virus scanning, or metadata requirements, limits on the number of recipients, time delays before the message may be retrieved, time- or recipient-based message expirations, limitations on local storage, requirements on the level of security at the recipient client machine 100, including recipient authentication for retrieval or redistribution, and so forth].

Regarding claim 52, LeVesseur teaches the method of claim 47, wherein the step of downloading an attached file comprises validating that the recipient is approved to download the attached file, wherein the validating step further comprises determining that a time restriction is met [0469 - time delays before the message may be retrieved, time- or recipient-based message expirations]; and/or that a number of users that already downloaded the file restriction is met [0469 -  limits on numbers of recipients].

Regarding claim 53, LeVesseur teaches the method of claim 43, for communicating the message between at least two end users, between groups of users and/or between sub-groups of users (figure 8 – communications between subgroups of users).

Regarding claim 54, LeVesseur teaches the method of claim 43, wherein the dynamic communication is determined or modified per each message and/or wherein the selective manipulation of the covertly data is determined or modified per each message (figure 8 illustrates an individual message being created and modified).

Regarding claim 55, LeVesseur teaches the method of claim 43, wherein multiple overtly and covertly sections are included within the same message (figure 8).

Regarding 56, LeVesseur teaches the method of claim 43, further comprising an additional authentication step for identifying specific users, wherein the additional authentication serves as the recipient's second authentication and/or the sender's digital signature [0131 – digital signature auditing].

Regarding claim 58, LeVesseur teaches the method of claim 43, wherein the method is executed on a portable communication device [0140 - computing devices such as personal digital assistants) comprising one or more of: a processor, a transmitting unit, a receiving unit, a display unit, an input unit, a graphical user interface (GUI), location service mechanism, or any combination thereof (these are inherent components of a PDA).

	Regarding claim 59, LeVesseur teaches a portable communication device [0140 - computing devices such as personal digital assistants] comprising one or more of: a processor, a transmitting unit, a receiving unit, a display unit, an input unit, a graphical user interface (GUI), location service mechanism (these are inherent components of a PDA), said communication device is capable of executing a method for dynamic communication of overtly and covertly data sections, the method comprising sending and/or receiving a message, said message comprises both one
or more overtly data sections and one or more covertly data sections, wherein the one or more covertly data sections are selectively manipulated by a sender of the message,
wherein the dynamic communication comprises creation of a sub group, and wherein
manipulating the covertly data sections comprises adding one or more restrictions to a
message decryption, such that viewing and/or hearing the message by members of the
subgroup is selective, thereby creating a manipulated message (abstract; 0023).

Regarding claim 60,  LeVesseur teaches a system for communicating overtly and covertly data sections, the system comprises: a portable communicating device [0140 - computing devices such as personal digital assistants] comprising one or more of: a processor, a transmitting unit, a receiving unit, a display unit, an input unit, a graphical user interface (GUI), location service mechanism (these are inherent components of a PDA); local executable instructions that when executed on the portable communicating device allow communicating both one or more overtly data sections and one or more covertly data sections (figure 8; also see rejection of claim 43); and one or more dedicated hardware devices capable of displaying and/or playing the covertly data sections (figure 34 – multimedia viewing interface 141).

Regarding claim 61, LeVesseur teaches the system of claim 60, further comprising global server(s) and/or database [0226 - IMAP server].

Regarding claim 62, LeVesseur teaches the system of claim 60, wherein the local executable instructions for dynamic communication of overtly and covertly data sections comprises sending and/or receiving a message, said message comprises both one or more overtly and covertly data sections, wherein the covertly data is selectively manipulated by a sender of the message and wherein the dynamic communication comprises creation of a sub group, the subgroup comprises one or more secret subgroups (figure 8, also see rejection of claim 43), wherein selectively manipulating the covertly data comprises adding one or more restrictions to a message decryption to create one or more overt data sections and one or more covert data sections in the message, such that viewing and/or hearing the message by one or more end users is selective (abstract; 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US 2005/0262206, hereinafter referred to as “Weir”).

Regarding claim 43, Weir teaches a method for dynamic communication, the method comprising: 
creating a subgroup of members (abstract – selecting a subset of recipients from among the designated recipients); 
creating a message comprising both one or more overtly data sections and covertly data sections (figure 2B illustrates composing email message with one section for everyone (overtly) and another section only for Tom Wilson (covertly)); 
selectively manipulating the one or more covertly data sections by a sender (figure 2B: 230, user is able to add comments for only Tom Wilson), wherein manipulating the covertly data sections such that the viewing and/or hearing the one or more covertly data sections of the message by members of the subgroup is selective, wherein only members of the subgroup are capable of viewing and/or hearing the one or more covertly data sections of the message, thereby creating a manipulated message (figure 2A - composing a message to Fergus McRoberts with a bcc to Tom Wilson. Figure 2B illustrates that a comment can be added for Tom Wilson. Figure 2C illustrates the message that is displayed to both Fergus and Tom. Both Fergus and Tom can view the same message to Fergus “Fergus, We have the conference room booked for 1 ½ hours. – Bill.” However, only Tom will be able to see both of the message to Fergus AND special comment exclusively for him, “***Special comment: Tom, we really need to get a new bulb for the projector ASAP. – Bill***.” The message to Fergus is interpreted as the claimed overtly message. The message for Tom is interpreted as the claimed covertly message. They are both part of the same message composed by Bill. Further, Bill is able to manipulate the covertly message through the comment section as illustrated in figure 2B); and 
sending the manipulated message to the subgroup (figure 3: 350 – message is transmitted).
However, Weir is silent in regards to manipulating the covertly data section comprising adding one or more restrictions to a message decryption. Nevertheless, Weir teaches the end result, which is that only members of the subgroup are capable of viewing and/or hearing the covertly data (figure 2C - only Tom will be able to see both of the message to Fergus AND special comment exclusively for him, “***Special comment: Tom, we really need to get a new bulb for the projector ASAP. – Bill***.”). Therefore the feature of adding restriction is implied. 

Regarding claim 44, Weir teaches the method of claim 43, wherein the subgroup further comprises one or more secret subgroup (figure 2A – subgroup under BCC).

Regarding claim 46, Weir teaches the method of claim 43, wherein the data comprises text messages, images, documents, audio files, video files, or any combination thereof (figure 2A, message is text; 0019 – comment can be audio, visual or audiovisual material).



Claims 51, 57, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeVesseur in view of Kim et al. (KR 101565422, hereinafter referred to as “Kim”).

Regarding claim 51, LeVesseur teaches the method of claim 43, but does not teach wherein the selective viewing and/or hearing is facilitated by dedicated external hardware, wherein the dedicated external hardware is in the form of external display and/or earplugs. Nevertheless, this is taught by Kim (figure 10 – message is displayed on external device such as a smartwatch). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to employ a dedicated external hardware for viewing/hearing as a way to allow user to conveniently check messages, thus making notification for efficient. 

Regarding claim 57, LeVesseur teaches the method of claim 56, but does not teach wherein the additional authentication comprises use of Near Field Communication (NFC) and/or Quick Response (QR) means, wherein the NFC and/or QR are assimilated in, embedded with, or associated with wearables, and/or wherein the QR are in the form of QR tattoo(s). Nevertheless, this is taught by Kim (figure 1A, mobile terminal uses NFC to receive messages). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to use NFC embedded with wearables because it is one of many common short range technologies that is used to allow data transferring. One of ordinary skill in the art would use it to allow fast transmission, thus making communication efficient. 
Claim 64 is similar to claim 51 therefore is rejected under the same rationale.

Claim 65 is similar to claim 57 therefore is rejected under the same rationale.

Response to Arguments
Specification
The objection is withdrawn in view of the amendment to the claim. 

Claim Rejections - 35 USC § 112
The rejection is withdrawn in view of the amendment to the claims. 

Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
NOTE: Applicant states that claim 43 has been amended to include the subject matter of claims 45 and 55. However, detailed review of the amendment indicates that in addition to the limitations from claims 45 and 55, the amended claim also include other limitations not previously cited in the previously presented claims filed 9/24/2020. 
In response to Applicant’s argument that Weir does not disclose such method for manipulating a message that includes both cover and overt sections within the same message, and that accessing (i.e., viewing and/or hearing) the covertly data section of the message by members of the subgroup is selective, albeit all recipient members receive the same message, the PTO respectfully disagrees and submits that this is taught by Weir. As cited above, figure 2A of Weir teaches composing a message to Fergus McRoberts with a bcc to Tom Wilson. Figure 2B illustrates that a comment can be added for Tom Wilson. Figure 2C illustrates the message that is displayed to both Fergus and Tom. Both Fergus and Tom can view the same message to Fergus “Fergus, We have the conference room booked for 1 ½ hours. – Bill.” However, only Tom will be able to see both that the message to Fergus AND special comment exclusively for him, “***Special comment: Tom, we really need to get a new bulb for the projector ASAP. – Bill***.” The message to Fergus is interpreted as the claimed overtly message. The message for Tom is interpreted as the claimed covertly message. They are both part of the same message composed by Bill. Further, Bill is able to manipulate the covertly message through the comment section as illustrated in figure 2B. 
It is noted that Applicant intends the claimed “manipulating” to be interpreted as adding only one word or one letter, such that the meaning is changed if the added word or letter are covert or overt. However, this feature is not claimed, therefore it is not considered. 
In response to Applicant’s argument that LeVasseur is silent regarding a method, device and system for creating and sending a manipulated message, which requires that all recipients are sent with the same message that includes both covertly and overtly data sections and only selected members are capable of accessing the covertly sections, the PTO submits that LeVesseur teaches the ability to include both private and public messages in a single email communication. The first and second recipients have access to both non-private message portion, such that the first recipient but not the second recipient has access to the private message portion (see abstract and 0023). The private portion is interpreted as the claimed covertly section and the non-private portion is interpreted as the claimed overtly section. 
Applicant points out that the teaching of the current application enables to manipulate each character, letter, word, sentence or section, with the message separately, such that the composer of the message can easily switch from overtly mode to covertly mode and vice versa, making the manipulation process simple and effective. The PTO respectively submits that this is not recited in the claims therefore it is not considered.
In response to Applicant’s argument that the Office Action mistakenly compares recipients who are under BCC as disclosed in the teaching of LeVasseur and the recipients who members of the secret group of the current claims, the PTO submits that the cited portion of LeVasseur points out the private group as member of secret group.
Applicant’s argument that the method claimed allows adding restrictions to the ability to read the manipulated message and they include restrictions related to location and group viewing that are not mentioned is not considered because it is not claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Murphy et al. (US 2014/0304508) – generating benign-contextually appropriate message, where only certain recipient can see the explicit reference of the message.
2. Kohler et al. (US 6,192,396) – group email with recipient specific content. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442